DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment received on 07 April 2021 has been acknowledged and entered.  
Claim 1 has been amended. 
Claims 2, 6-7, and 15-22 have been canceled.  
No new claims have been added.
Claims 1, 3-5, and 8-14 are currently pending.

Response to Amendments and Arguments
Applicant’s arguments with respect to claim(s) Applicant’s arguments, see RESPONSE (pages 7-9), filed 07 April 2022, with respect to the rejection of claims 1, 3-5, and 8-14 under 35 U.S.C. 101 have been fully considered and are persuasive.  Therefore, the rejection of claims 1, 3-5, and 8-14 under 35 U.S.C. 101 has been withdrawn.   

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott M. Garrett (Reg. No. 39,988) on 08 April 2022.

In the Claims
(Currently Amended) A method of apportioning toll payment, comprising: 
 	receiving, at a server of a toll service system, location information from each one of a plurality subscriber devices, the location information of each one of the plurality of subscriber devices including a plurality of location coordinates produced over a time period by the respective one of the plurality of subscriber device; 
 	comparing, by the server of the toll service system, the location information received from the plurality of subscriber devices; 
 	identifying, by server of the toll service system, responsive to the comparing step, ones of the plurality of subscriber devices that have a common location at a common time, and have a common direction as being located together in a vehicle; 
 	determining, at the server of the toll service system, a plurality of identifiers, each one of the plurality of identifiers belonging to a respective one of the plurality of toll service subscriber devices that are located together, each toll service subscriber device being associated with a respective one of a plurality of toll accounts of the toll service system; 
 	configuring one of the plurality toll service subscriber devices to act as a toll tag device to be read by a toll agency tag reader upon the vehicle passing by the toll agency tag reader; generating, by the server of the toll service system, a unique tolling identifier in response to determining the identity of each one of the plurality of toll service subscriber devices and the 2Appln. No. 15/912,864server of the toll service system associating each of the plurality of toll accounts with the unique tolling identifier, wherein the unique identifier is coded, and when decoded indicates the number of to service subscriber devices in the vehicle; 
 	transmitting the unique tolling identifier from the server of the toll service system to the toll service subscriber device that is configured to act as the toll tag device, and wherein the unique tolling identifier is valid while the toll service subscriber devices remain located together or for a period of time;
 	upon the vehicle passing by the toll agency tag reader, the toll service subscriber device that is configured to act as the toll tag device transmitting the unique identifier to the toll agency tag reader; 
 	a server of the toll agency decoding the unique identifier transmitted by the toll service subscriber device and in response, determining a toll amount based on the number of toll service subscribers  indicated by the unique identifier, receiving, at a toll service system from one of the toll service subscriber devices, an indication of a toll transaction occurrence including the unique tolling identifier; and 
 	responsive to receiving the indication of the toll transaction occurrence, the server of the toll service system debiting each one of the plurality of toll accounts a portion of the toll amount for the toll transaction.

Allowable Subject Matter
Claims 1, 3-5, and 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 overcomes any rejection under 35 U.S.C. 101 by showing an improvement to another technology or technical field by providing additional elements that integrate the judicial exception into a practical application; and thus imposes a meaningful limit on the judicial exception.

Further, as per independent Claim 1, the best prior art:
1) Davis, III et al. (US PG Pub. 2011/0137773) discloses services, systems, and methods for identifying and/or billing an individual in a vehicle and also identifying a driver versus a passenger within a smart vehicle;
2) Yamauchi (US PG Pub. 2003/0115095 A1) discloses a toll road toll paying method and apparatus using a portable terminal, and a storage medium thereof;
3) Willis (US PG Pub. 2014/0025444 A1) discloses a universal toll tag device and systems and methods to automate toll payments; and
4) Zafiroglu et al. (US PG Pub. 2014/0180773) discloses system and methods for generating and validating incentives based on multi-person vehicle occupancy.  
However, none of the aforementioned references disclose or fairly teach:
generating, by the toll service system, a unique tolling identifier in response to determining the identity of each one of the plurality of toll service subscriber devices and associating each of the plurality of toll accounts with the unique tolling identifier; 
transmitting the unique tolling identifier from the toll service system to the toll service subscriber device that is configured to act as the toll tag device, and wherein the unique tolling identifier is valid while the toll service subscriber devices remain located together or for a period of time, wherein the toll agency tag reader reads the unique tolling identifier from the toll service subscriber device that is configured to act as the toll tag device upon the vehicle passing by the toll agency tag reader


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Gravelle (US PG Pub. 2015/0021389 A1) discloses vehicle tolling system with occupancy detection by assessing a toll charge for the vehicle based on said fob count.
2) Parker, II, (US PG Pub. 2011/0045801 A1) discloses a system, method and program product for location based services, asset management, and tracking whereby a location-based services application development software platform collects, maintains and processes geographical location information associated with users in a private central location database.  Software residing on a user's cell phone or other type of mobile device may operate to transmit its location information using GPS or cell phone tower triangulation to location-based services application development software platform 101 at a configurable interval, for example, without limitation, every 5-30 seconds, every minute or every five minutes; and the transmitted geographical information includes the geographical location of the user's cell phone or other mobile device.
3)  Masabumi Furuhata et al. “Ridesharing: The state-of-the-art and future directions”; Transportation Research Part B: Methodological; Volume 57, November 2013, Pages 28-46.

The remaining dependent claims are considered allowable, as they are dependent and
based off of an allowable independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.  The examiner can normally be reached on Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314

/F.A.N/Examiner, Art Unit 3628                                                                                                                                                                                                    

/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628